t c no united_states tax_court michael b butler and jean butler petitioners v commissioner of internal revenue respondent docket no filed date p and h filed a joint federal_income_tax return on which h failed to report income from an sdollar_figurecorporation in which he was a shareholder r issued a notice_of_deficiency jointly to p and h who in response filed a joint petition in this court h conceded that his share of the income from the s_corporation was improperly omitted from the return in the petition p alleged that she was entitled to innocent spouse relief pursuant to sec_6013 i r c after trial congress enacted sec_6015 i r c and simultaneously repealed sec_6013 i r c the parties agreed to treat p's claim pursuant to sec_6013 i r c as an election pursuant to sec_6015 i r c which r denied additionally after trial p requested that r consider equitable relief pursuant to sec_6015 i r c r considered p's request but denied p equitable relief p seeks to reopen the record to introduce evidence as to p's ability to qualify for proportionate innocent spouse relief pursuant to sec_6015 i r c -- - p contends that she is an innocent spouse pursuant to sec_6015 i r c additionally p contends that it was an abuse of r's discretion not to allow equitable relief pursuant to sec_6015 i r c alternatively p contends that she is entitled to proportionate relief pursuant to sec_6015 i r c for a portion of the omitted income p contends that the tax_court has jurisdiction to review r's determination that p is not entitled to equitable relief pursuant to sec_6015 i r c r contends that p is not entitled to innocent spouse relief pursuant to either sec_6015 i r c or sec_6015 i r c and contends that we do not have jurisdiction to review r's denial of relief pursuant to sec_6015 i r c held p had reason to know of the understatement on p's and h's joint_return and therefore p is not entitled to innocent spouse relief pursuant to sec_6015 i r c held further p's motion to reopen the record to introduce evidence as to p's ability to qualify for proportionate innocent spouse relief pursuant to sec_6015 i r c is denied held further on the basis of the evidence in the record p is not entitled to proportionate innocent spouse relief pursuant to sec_6015 i r c held further the tax_court has jurisdiction to review for abuse_of_discretion r's decision to deny p's request for equitable relief pursuant to sec_6015 i r c held further r's denial of p's request for equitable relief was not an abuse_of_discretion robert h culton ii for petitioners michael d zima for respondent opinion wells judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure after concessions the issues to be decided’ are whether jean butler petitioner is entitled to innocent spouse relief pursuant to sec_6015 relating to the understatement_of_tax on petitioners' joint federal_income_tax return whether the record in the instant case should be reopened to receive additional evidence regarding petitioner's ability to gualify for proportionate innocent spouse relief pursuant to sec_6015 and whether this court has jurisdiction to review for abuse_of_discretion respondent's denial of p's request pursuant to sec_6015 for equitable innocent spouse relief and if so whether it was an abuse of respondent's discretion to deny such relief background some of the facts have been stipulated for trial pursuant to rule the parties' stipulations are incorporated into this opinion by reference and accordingly are found as facts in the unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners were liable for an addition_to_tax pursuant to sec_6651 at trial however petitioners advanced no argument as to the addition_to_tax and failed to address the issue on brief consequently we conclude that petitioners have abandoned any contention as to the addition_to_tax see 22_tc_1146 affd per curiam 230_f2d_603 2d cir q4e- instant case when they filed their petition petitioners resided in longwood florida petitioners were married at the time they filed their petition are currently married and have always had a smooth marital relationship petitioner michael b butler petitioner's husband has always applied all of his income toward the benefit of his family throughout their 35-year marriage petitioner's husband has never concealed any assets from petitioner and has always told her about his financial endeavors petitioner's husband operates a lucrative surgical practice in three florida locations orlando apopka and altamonte springs petitioner's family lived guite comfortably with a very high standard of living during they paid dollar_figure in home mortgage interest during making their monthly mortgage payment more than dollar_figure their average monthly electricity bill during was greater than dollar_figure and their average monthly phone bill was more than dollar_figure petitioner had credit cards from various upscale department stores including saks fifth avenue jacobsen's nieman marcus dillard's and burdines during the months of for which petitioner provided canceled checks petitioner spent dollar_figure at such department stores during petitioner also had credit cards at sears and montgomery ward department stores and had a visa gold charge card - - petitioner and her husband were members of the orlando opera guild petitioner's husband works at his surgical practice on an average of more than hours per week during petitioner worked with her husband as a medical transcriber earning dollar_figure in wages petitioner graduated from st louis university in with a degree in medical records administration because she had more free time petitioner maintained the family's checking account and handled the bills for all of the household expenses she usually retrieved the mail because she arrived home earlier than her husband petitioner oversees the operation of jcb construction inc jcb an s_corporation of which she has been the sole owner since its creation in as secretary-treasurer of jcb petitioner maintains its books_and_records keeps track of income and expenditures handles payroll and personnel responsibilities writes checks for materials_and_supplies and collects information for the preparation of jcb's tax returns jcb filed forms 1120s with the internal_revenue_service irs from through and fica and futa returns since at least the gains or losses of jcb were reported on petitioners' federal_income_tax returns for the year at issue and in prior years b g enterprises inc bge was an s_corporation owned by petitioner's husband and thomas george bge was engaged in the - - foliage nursery business in apopka florida on land owned jointly by petitioners in bge rented the apopka property from petitioners and operated the nursery as sweetwater greenery from that time until some time in petitioner's husband and thomas george were each 50-percent shareholders of bge petitioner never favored petitioner's husband's involvement with the nursery and their discussions on the subject were usually contentious during mid-date bge applied a fungicide called benlate manufactured by e i dupont de nemours and co dupont to its plant inventory for protection against fungi the benlate treatments damaged the foliage prompting bge to seek damages from dupont petitioner's husband told petitioner that he was going to atlanta during date to negotiate a claim for damages against dupont bge and dupont reached a settlement settlement whereby dupont paid bge a total of dollar_figure settlement proceeds the damage award represented compensation_for three items crop damage in the amount of dollar_figure replacement costs of dollar_figure and business interruption of dollar_figure dupont paid bge dollar_figure during and dollar_figure during after expenses bge received net_proceeds of dollar_figure from dupont during because bge did not reenter the nursery business after the destruction of its inventory most of the money bge received was not spent on replacements bge - paid jcb to remove unsalvageable plants and other waste materials from the nursery premises the exact amount of the distributions from bge to petitioner's husband during is unknown and petitioner has provided insufficient evidence to fully account for the settlement proceeds the record contains no documents illustrating where the distribution of money from bge to petitioner's husband was deposited during or petitioner failed to explain the use of the following funds dollar_figure paid to petitioner's husband on date from the escrow account holding the settlement proceeds another dollar_figure disbursed from the escrow account to petitioner's husband on date and dollar_figure which remained in the escrow account as of date petitioner offered only monthly bank statements from petitioner and her husband's personal joint bank account for petitioner failed to offer statements or canceled checks from any of petitioner's and her husband's other bank accounts petitioners held a bank account throughout at southern bank of florida petitioners did not produce bank statements relating to that account from the periods march to date from may to date from august to date and from december to date petitioners failed to offer any bank statements or other financial records from petitioner's husband's surgical practice - petitioners filed a joint federal_income_tax return for by date they owed dollar_figure on their income_tax liabilities notices of federal_tax_lien concerning that joint liability were filed during the fall of on date petitioners' federal_income_tax return was filed on their behalf approximately year late they had filed and received two extensions of time in which to file their return no payment was made with the filing of the return and on date the irs assessed penalties for a failure to pay estimated_tax and for late filing during the winter and spring of the irs recorded notices of federal_tax_lien against petitioners relating to their return petitioners’ joint federal_income_tax return was filed on their behalf on date months late on date penalties for the late filing and for failure to pay estimated_tax were assessed against petitioners during the spring of the irs recorded notices of federal_tax_lien concerning petitioners' joint tax_liability in the notice_of_deficiency sent to petitioners in the instant case respondent determined that petitioners failed to include flowthrough income from bge in the amounts of dollar_figure and dollar_figure on their joint federal_income_tax return petitioners concede that the flowthrough from bge for petitioner's husband's share of the net settlement proceeds dollar_figure received by bge --- - during was not reported on petitioners' federal_income_tax return ’ petitioners also concede the receipt of dollar_figure in interest_income during from bge which was not reported on their federal_income_tax return discussion petitioners filed their petition in the instant case in response to a notice_of_deficiency in the petition petitioner claimed that she was entitled to innocent spouse relief pursuant to sec_6013 after the trial and briefing of the instant case congress enacted sec_6015 as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 and simultaneously repealed sec_6013 the effective date of new sec_6015 is date accordingly petitioner can no longer seek relief pursuant to sec_6013 the parties however have treated the petition as an election of relief pursuant to sec_6015 the parties agreed to waive any right to a new trial for the purpose of sec_6015 and concede that the issues that were tried pursuant to sec_6013 are the same issues the court should decide pursuant to sec_6015 except petitioner's husband testified that he did not know why the income from bge was omitted from petitioners’ joint federal_income_tax return we treat petitioner's innocent spouse claims pursuant to sec_6015 as an amendment to the petition to conform the petition to the evidence see rule b -- - however that petitioner contends that she is entitled to reopen the record for the court to receive evidence as to petitioner's entitlement to proportionate relief pursuant to sec_6015 and except that petitioner contends that she is entitled to equitable relief pursuant to sec_6015 petitioners' claim for innocent spouse relief pursuant to sec_6015 b generally spouses filing a joint tax_return are each fully responsible for the accuracy of their return and for the full tax_liability see sec_6013 the innocent spouse provisions of sec_6015 provide exceptions to the general_rule in certain circumstances sec_6015 provides in pertinent part as follows sec_6015 relief from joint_and_several_liability on joint_return a in general ----notwithstanding sec_6013 d -- an individual who has made a joint_return may elect to seek relief under the procedures prescribed under subsection b b procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary 1if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement apportionment of relief --if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know former sec_6013 is for the most part the same as new sec_6015 but there are important differences for example new sec_6015 explicitly provides for proportionate relief although former sec_6013 did not have an explicit provision for such relief additionally unlike former sec_6013 which encompassed only substantial understatements attributable to grossly_erroneous_items new sec_6015 encompasses any understatement despite the differences between the former provision and the new one cases interpreting old sec_6013 remain instructive as to our analysis of whether a taxpayer knew or had reason to know of an understatement pursuant to new sec_6015 of the several elements necessary for innocent spouse relief listed in new sec_6015 the parties in the instant case have presented only the issue of whether petitioner had reason to know of the understatement on petitioners' tax_return cases arising pursuant to former sec_6013 provide that the spouse seeking relief has reason to know of an understatement if a reasonably prudent taxpayer in his or her position at the time he or she signed the return could be expected to know that the return contained an understatement or that further investigation was warranted see 18_f3d_1521 lith cir revg and remanding tcmemo_1991_463 872_f2d_1499 llth cir affg tcmemo_1988_63 the spouse seeking relief has a duty_of inquiry stevens v commissioner supra pincite in deciding whether a spouse has reason to know of an understatement we undertake a subjective inquiry and we recognize several factors that are relevant to our analysis including the alleged innocent spouse's level of education the instant case absent stipulation to the contrary is appealable to the court_of_appeals for the eleventh circuit the spouse's involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past income levels income standards and spending patterns and the culpable spouses's evassiveness and deceit concerning the couple's finances see kistner v commissioner supra pincite as to the first factor level of education petitioner earned a college degree in medical records administration from st louis university she also owned and operated her own construction business jcb that was like the corporation in which her husband was a shareholder bge an s_corporation petitioner was primarily responsible for jcb's day-to-day affairs she collected the information with which to file tax returns for jcb and signed those tax returns consequently we believe that she must have been familiar with the manner in which income of an s_corporation flows through to the individual shareholders for federal tax purposes although petitioner testified that she had nothing to do with petitioner's husband's nursery business during its existence she admitted that she was the secretary-treasurer of sweetwater greenery inc the bankrupt predecessor company of bge and the initial s_corporation operating the foliage nursery by petitioner had considerable experience in business and financial matters ata minimum given her experience in the family's financial affairs her knowledge of the settlement between bge and dupont and her apparent experience and knowledge of the tax implications of doing business as an s_corporation petitioner should have inquired into whether the flowthrough of income from the dupont settlement with bge was properly accounted for on petitioners' return accordingly petitioner's education and experience weigh heavily against allowing innocent spouse relief to petitioner as to the second factor involvement in the family's finances petitioner had full responsibility for maintaining the family checkbook and for writing checks to pay the household bills petitioner's husband worked late and petitioner was entrusted with substantial control_over the household bank accounts and budgeting because petitioner usually retrieved the mail she had first access to the bank statements mailed to petitioners' residence moreover petitioners had been having considerable difficulties with the irs concerning earlier taxable years petitioner played a significant role in gathering the documents and materials necessary for petitioners accountants to prepare their tax returns given the difficulties petitioner and her husband had with the irs and her involvement in preparing the tax returns petitioner should have had a heightened awareness about the accuracy of petitioners' tax_return although respondent requested petitioners to provide the bank statements from all of their bank accounts for -- - petitioner produced only of the bank statements from their joint personal account and they produced no statements from any of the other accounts they held the failure to introduce such evidence leads us to conclude that it would not have been helpful in proving petitioner's innocent spouse claim the evidence pertaining to petitioner's involvement in her family's finances weighs heavily against petitioner as to the third factor unusual or lavish expenditures although the record demonstrates that petitioner enjoyed a high standard of living during and maintained accounts at various upscale department stores where she made significant purchases there is no evidence in the record indicating whether such expenditures were out of the ordinary when compared to petitioners' spending habits in prior years accordingly the evidence pertaining to unusual and lavish expenditures neither supports nor weakens petitioner's claim for innocent spouse relief as to the fourth factor whether petitioner's husband was evasive about his finances he never attempted to hide any of his income or assets from petitioner in his own words he always told her about everything he was involved in all of his income was applied toward the benefit of the family consideration of this factor weighs against innocent spouse relief -- - we also think it significant that petitioner had actual knowledge of the dupont settlement with bge petitioner's husband informed petitioner of the damage claim prior to his departure for the atlanta settlement negotiations at trial petitioner admitted knowledge of the settlement thomas george the other shareholder of bge testified that he informed petitioner of the dupont settlement negotiations between bge and dupont on several occasions although the amount may not have been determined by that point we believe there is little doubt that petitioner knew that there was going to be a substantial settlement we fail to believe that petitioner's husband would negotiate a settlement that would allow him to walk away from the financial misery of the nursery with money left over without telling his wife at least minimal facts about its nature and scope petitioner testified that she never approved of his involvement in the nursery business their discussions on the subject were almost always argumentative if there was anything that petitioner's husband would likely discuss about the nursery with petitioner we believe it would be the good news that the settlement was finally going to bail out petitioner's husband from the financial woes of his involvement in the nursery business at a minimum the foregoing was sufficient to trigger petitioner's duty_of inquiry in sum consideration of the foregoing factors leads us to believe that petitioner should have known of the understatement on petitioners' tax_return at a minimum petitioner's knowledge of the settlement and the tax consequences of s_corporations placed on her the duty to inquire about the amount of the settlement and the flowthrough of petitioner's husband's share of bge'ss income as it might affect petitioners' tax_return conseguently we hold that petitioner is not entitled to innocent spouse relief pursuant to sec_6015 petitioner's motion to reopen the record to introduce evidence of her ability to qualify for proportionate relief pursuant to sec_6015 b petitioner requests that we reopen the record in the instant case to submit evidence as to petitioner's qualification for relief pursuant to new sec_6015 reopening the record for the submission of additional evidence lies within the discretion of the court 401_us_321 a court will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change the outcome of the case see coleman v commissioner tcmemo_1989_248 citing 312_f2d_533 8th cir petitioner's motion to reopen the record does not describe in any way the evidence she would offer -- - see rule a stating that motions shall state with particularity the grounds therefor additionally petitioner fails to explain in any way how the evidence would support petitioner's claim for proportionate innocent spouse relief pursuant to new sec_6015 accordingly we hold that reopening the record is not warranted in the instant case and petitioner's motion will be denied moreover based on the evidence in the record we hold that petitioner does not qualify for proportionate innocent spouse relief the tax court's authority to review the commissioner's discretion as exercised pursuant to sec_6015 petitioner asked respondent to consider equitable relief pursuant to sec_6015 which request respondent denied respondent contends that the tax_court has no authority to review the commissioner's denial of petitioner's request for equitable relief pursuant to sec_6015 we disagree with respondent as a part of our traditional authority in deficiency proceedings we have jurisdiction in the instant case to review respondent's denial of equitable relief petitioner raised her claim for innocent spouse relief in a petition for redetermination filed pursuant to sec_6213 ina proceeding to redetermine asserted deficiencies we may take into account all facts and circumstances that bear upon the deficiency as they affect petitioner including petitioner's affirmative defense that she is entitled to innocent spouse treatment see secs 101_tc_551 92_tc_776 in the context of a deficiency proceeding a claim for innocent spouse relief historically has been an affirmative defense that must be set forth in the pleadings see rule 10_f3d_305 5th cir roberts v commissioner tcmemo_1993_98 lerch v commissioner tcmemo_1987_295 affd 877_f2d_624 7th cir connelly v commissioner tcmemo_1982_644 a taxpayer is entitled to raise an affirmative defense to respondent's deficiency determination see estate of mueller supra pincite woods v commissioner supra pincite in 85_tc_527 we held that where a taxpayer files a petition for a redetermination of a deficiency we take jurisdiction over the entire tax_liability not just the items determined to be erroneous in the notice_of_deficiency consequently where a taxpayer raises an affirmative defense to a deficiency determination we need no additional basis for our authority to render an opinion on such issues because the affirmative defense is part of the deficiency proceeding over which we have jurisdiction see rule accordingly in the instant case our authority to review we equate the affirmative defense of innocent spouse available pursuant to former sec_6013 with the rights afforded taxpayers by sec_6015 - - petitioner's affirmative defense that she is entitled to innocent spouse treatment is governed by our general jurisdiction to consider any issue which affects the deficiency before us see sec_6213 petitioner's innocent spouse claim is one such issue respondent argues that sec_6015 precludes judicial review of claims made pursuant to subsection f and limits judicial review only to claims made pursuant to subsections b and c respondent contends inter alia that the references in sec_6015 and to subsections b and c coupled with silence with regard to subsection f evidence an intent by congress to segregate proceedings involving subsection f from proceedings involving subsections b and c respondent contends that the foregoing statutory scheme as well as the express language of the statute evidence a congressional intent to preclude judicial review of determinations made by the commissioner pursuant to sec_6015 alternatively respondent argues that the commissioner's determinations pursuant to subsection f are committed to agency discretion by law this court has stated that there exists a strong presumption that the actions of an administrative agency are subject_to judicial review see eg 91_tc_1079 82_tc_989 agency action is exempt from judicial review only where the governing statutes expressly preclude such - review or where the action is committed to agency discretion by law u s c sec_701 estate of gardner supra pincite as to respondent's argument that sec_6015 precludes judicial review we disagree sec_6015 in relevant part provides e petition for review by tax_court in general --in the case of an individual who elects to have subsection b or c apply-- a in general --the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed during the 90-day period beginning on the date on which the secretary mails by certified or registered mail a notice to such individual of the secretary's determination of relief available to the individual xk k applicable rules --- b res_judicata in the case of any election under subsection b or c if a decision of the tax_court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the tax_court determines that the individual participated meaningfully in such prior proceeding notice to other spouse the tax_court shall establish rules which provide the individual filing a joint - return but not making the election under subsection b or c with adequate notice and an opportunity to become a party to a proceeding under either such subsection we find nothing in sec_6015 that precludes our review of respondent's denial of equitable relief to petitioner indeed sec_6015 states that where a taxpayer elects to have either subsection b or c apply the taxpayer may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section sec_6015 a emphasis added in 112_tc_19 we held that the phrase this section in sec_6404 includes all subsections of moreover the legislative_history supports our interpretation that sec_6015 does not limit our authority to review the commissioner's determinations pursuant to sec_6015 the house report states the bill specifically provides that the tax_court has jurisdiction to review any denial or failure to rule by the secretary regarding an application_for innocent spouse relief h rept part i pincite emphasis added the senate report provides the tax_court has jurisdiction of disputes arising from the separate liability election for example a spouse who makes the separate liability election may petition the tax_court to determine the limits on liability applicable under this provision s rept pincite - - the conference_report states that it follows the house bill and the senate amendment in establishing jurisdiction in the tax_court over disputes arising in this area h conf rept pincite in short there is no language in either the statute or the legislative_history that precludes our review of the commissioner's denial of equitable relief pursuant to sec_6015 where the taxpayer has made the requisite election for relief pursuant to sec_6015 or c but see in re mira bankr bankr m d pa we also disagree with respondent's argument that the commissioner's authority to grant equitable relief pursuant to sec_6015 is committed to agency discretion by law the committed to agency discretion exception to the general_rule of judicial review is a very narrow one estate of gardner v commissioner supra pincite citing 401_us_402 the exception applies only in those rare instances in which a statute is drawn in terms so broad that there is no law to apply see id whether there is law to apply turns on pragmatic considerations as to whether an agency determination is the proper subject of judicial review see id in mailman v commissioner supra pincite3 we stated -- - to determine whether an action has been committed solely to agency discretion we have followed the standards followed in other federal courts only in cases in which it can be found that the existence of broad discretionary power is not appropriate for judicial review or that the agency determination involves political economic military or other managerial choices not susceptible to judicial review or that the agency determination requires experience or expertise for which legal education or the lawyer's skills provide no particular competence for resolution and for which there are no ascertainable standards against which the expertise can be measured have the courts refrained from reviewing administrative discretion none of the foregoing circumstances where action is committed solely to agency discretion are present in the instant case our review does not involve political economic military or other managerial choices not susceptible to judicial review respondent argues that there is no ascertainable_standard upon which to review respondent's discretionary denial of relief pursuant to sec_6015 we disagree the language of sec_6015 taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either does not differ significantly from the language of sec_6015 d taking into account all the facts and circumstances it 1s inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement indeed the language of sec_6015 does not differ significantly from the language of former sec_6013 d taking into account - - all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement we have consistently applied a facts and circumstances analysis in considering the application of former sec_6013 e d see 72_tc_1164 french v commissioner tcmemo_1996_38 bouskos v commissioner tcmemo_1987_574 in kistner v commissioner tcmemo_1995_66 on remand from the court_of_appeals for the bleventh circuit we discussed the particular standards to be applied when deciding the appropriate relief pursuant to sec_6013 e d accordingly we are well equipped to decide whether it was an abuse_of_discretion for respondent to deny relief to petitioner under sec_6015 see 683_f2d_511 d c cir this limited determination is one which courts are well- eguipped to make ’ on the basis of the foregoing we conclude that we have the authority to review respondent's denial of petitioner's claim for equitable relief pursuant to sec_6015 we discuss below whether it was an abuse_of_discretion for respondent to deny petitioner's equitable relief claim we note that respondent in revproc_2000_15 2000_5_irb_447 announced certain standards by which respondent will evaluate an equitable relief request - - whether respondent appropriately denied petitioner equitable spouse relief pursuant to sec_6015 on date petitioner submitted a form_8857 reguest for innocent spouse relief to the irs the form_8857 was forwarded to the irs appeals_office and the claim was assigned to an appeals officer who after meeting with petitioner made petitioner a settlement offer that petitioner rejected in a date letter the appeals officer informed petitioner that he had determined that petitioner is not entitled to relief pursuant to either subsection b or f of sec_6015 sec_6015 provides as follows f equitable relief ---under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability in deciding above whether petitioner qualified for relief pursuant to sec_6015 we have held that petitioner had reason to know of the understatement_of_tax on petitioners' return the parties stipulated that petitioner's husband always kept petitioner informed about everything in which he was involved indeed we have found that petitioner was fully -- p7 - engaged in the family's finances moreover the record does not demonstrate that there would be any economic hardship to petitioner if relief were not granted petitioner remains married to her husband and is living with him in the same household additionally there is no evidence that petitioner's husband has ever abused petitioner in any manner petitioner's husband has always applied all of his income toward the benefit of his family at her meeting with the irs appeals officer petitioner did not come forward with any additional evidence that would support her claim for equitable relief in short there were no compelling reasons in the instant case for respondent to grant petitioner equitable relief consequently we hold that it was not an abuse_of_discretion for respondent to deny petitioner's claim for equitable relief pursuant to sec_6015 to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
